                    EXHIBIT E




Case 2:18-cv-01996-JPS Filed 09/16/19 Page 1 of 19 Document 65
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN
                                   MILWAUKEE DIVISION


SCOTT WEAVER, Individually and
on Behalf of All Others Similarly Situated,

               Plaintiff,

       v.                                                            Case No. 2:18-cv-1996-JPS

CHAMPION PETFOODS USA INC. and
CHAMPION PETFOODS LP,

               Defendants.


                           DECLARATION OF CHRISTOPHER MILAM


I, CHRISTOPHER MILAM, declare and state as follows:

       1.      I am over the age of eighteen (18) and have personal knowledge of the facts set

forth below and if called upon to testify as a witness, I could and would testify competently thereto

under oath. I am submitting this declaration in support of Defendants Champion Petfoods USA

Inc.’s and Champion Petfoods LP’s (“Champion”) Response in Opposition to Plaintiff’s Motion

for Class Certification.

       A.      Background and Education

       2.      I have a Bachelor of Science Degree and Masters of Science Degree in Agriculture

from Western Kentucky University. My background is in production agriculture, primarily large

animal production. Previously, I was employed by the University of Kentucky Cooperative

Extension Service as the Agricultural Extension Agent in Logan County.

       3.      I am the Director of Ingredient Innovation and Supplier Partnerships at Champion

Petfoods USA Inc., and I have been employed in this role for over four years.


                                                 1

         Case 2:18-cv-01996-JPS Filed 09/16/19 Page 2 of 19 Document 65
       4.      I was hired by Champion in May of 2014 as the Ingredient Sourcing and

Development Leader, after Champion announced its plans to open a second kitchen in Kentucky

named DogStar.

       5.      My immediate responsibility upon onboarding was to locate and select the partners

that would supply ingredients to DogStar once it opened. Every supplier that was chosen to partner

with DogStar went through a vetting process, which included a visit from myself or someone on

my team.

       6.      In my role as Director of Ingredient Innovation and Supplier Partnerships, my team

identifies potential supply partners for Champion and works with contracted partners.               In

identifying potential partners, I assess the quality and volume of ingredients that a meat packer or

intermediate processor is able to supply, and determine whether it would be able to meet

Champion’s ingredient specifications and standards. I collect supplier information, visit suppliers

and their facilities, and assess the quality of their facilities and ingredients. In addition, I review

ingredient and industry certifications held by suppliers.

       7.      I am familiar with the ingredients that Champion’s kitchens receive, and I am

familiar with the source of those ingredients. I am also familiar with which ingredients go into

each diet produced by Champion.

       8.      In January of 2016, Champion opened its new DogStar kitchen in Auburn,

Kentucky and gradually transitioned the manufacturing of its dog food diets (except ORIJEN

Tundra) sold in the United States to its new DogStar kitchen, with the exception of Alaska.

       9.      Due to the transition, consumers in the U.S. would have purchased diets from both

Kitchens during 2016 and into 2017.




                                                  2

         Case 2:18-cv-01996-JPS Filed 09/16/19 Page 3 of 19 Document 65
          B.     Ingredient Differences Between Champion’s Brands

          10.    During the Class Period, Champion used over 300 different ingredients and

partnered with about 83 different suppliers to make its pet foods.

          11.    There are significant differences between Champion’s ORIJEN and ACANA

brands in regard to their ingredients.

          12.    To varying degrees depending on the individual diet, Champion’s dog food diets

are high in protein and low in carbohydrates. Its meat 1 ingredients, depending on the diet, are

primarily derived from chicken, turkey, beef, pork, fish, lamb, bison, boar, and duck.

          13.    ORIJEN diets typically contain higher meat inclusions than ACANA diets.

          14.    For example, the 2016-2017 DogStar package of ORIJEN Six Fish dry dog food

(attached hereto as “Exhibit 1”) states that 85% of the food is made from wild-caught fish

ingredients, while the 2016-2017 DogStar package of ACANA Wild Atlantic dry dog food

(attached hereto as “Exhibit 2”) states 70% of the food is made from wild-caught fish ingredients.




          15.    ORIJEN diets may include up to 10 different types of meats, while ACANA’s diets

typically feature up to five, and some contain only a single source of meat.




1
    In this declaration, the term “meat” refers to an animal-based protein.
                                                   3

           Case 2:18-cv-01996-JPS Filed 09/16/19 Page 4 of 19 Document 65
       16.        Additionally, ORIJEN diets contain dehydrated animal meals, while ACANA diets

contain traditionally rendered animal meals.

       C.         Ingredient Differences Between Champion’s Diets

       17.        Not only are there significant ingredient differences between the ORIJEN and

ACANA brands, there are differences in ingredients used in the various ORIJEN diets and those

used in the various ACANA diets.

       18.        Thus, each Champion diet is comprised of a unique formula, using different

ingredients and ratios of ingredients.

       19.        Champion’s unique ingredient panels also vary over time and by kitchen, even for

the same diets.

       20.        For example, Heritage Free-Run Poultry Formula and Regionals Meadowland, two

poultry-based ACANA diets, contain different amounts of fresh or raw poultry in a 13 lb bag –

2 ¾ lb of chicken and ¾ lb of turkey, compared to 1 ¾ lb of chicken and 1 2/3 lb of turkey,

respectively, according to DogStar’s 2016-2017 bags. Attached hereto as “Exhibits 3 and 4,”

respectively.




       21.        Even two similarly-sounding diets from ORIJEN, Puppy and Puppy Large, contain

varied ratios of the same ingredients. A 13 lb bag of ORIJEN Puppy from DogStar in 2016-2017


                                                  4

         Case 2:18-cv-01996-JPS Filed 09/16/19 Page 5 of 19 Document 65
(attached hereto as “Exhibit 5”) represents that it contains 5 2/3 lb of chicken, organs, cartilage; 2

½ lb of turkey, organs, cartilage; ½ lb of wild yellowtail flounder; ½ lb of whole nest-laid eggs;

1 lb of whole Atlantic mackerel; 1 lb of whole Atlantic herring. In comparison, a 13 lb bag of

ORIJEN Puppy Large from DogStar in 2016-2017 (attached hereto as “Exhibit 6”) represents that

it contains 5 lb of chicken, organs, cartilage; 2 ¾ lb of turkey, organs, cartilage; ½ lb of wild

yellowtail flounder; ½ dozen whole nest-laid eggs; 1 ¼ lb of whole Atlantic mackerel; 1 lb of

whole Atlantic herring.

       22.     And, while some Champion ingredients list legumes as one of the first 10

ingredients in the ingredient panel 2 located on the back of the package, other diets list legumes

much further down in the ingredient panel.

       23.     For example, the DogStar 2016-2017 bags of ORIJEN Six Fish (Ex. 1) and ORIJEN

Regional Red (attached hereto as “Exhibit 7”) name their first legume (whole green peas) as the

14th and 16th ingredient in their respective ingredient panels.

       24.     To analyze Champion’s “fresh” or “raw,” and “regional” claims, one must first

determine the brand, the diet, the date of production, and which kitchen produced the food, in order

to determine its ingredient profile and assess each claim made on the labeling on the bags

purchased by consumers (commonly referred to by Champion as “Pet Lovers”).




2
  Per the American Association of Feed Control Officials (“AAFCO”), ingredients listed in
ingredient panels are named in descending order of weight, with the most prevalent ingredient
named first, and so on.
                                                  5

         Case 2:18-cv-01996-JPS Filed 09/16/19 Page 6 of 19 Document 65
        D.      Fresh or Raw Ingredients

                    i. Icons, “Meat Math” panels, and language on the bags indicate which
                       ingredients are fresh, raw, or dehydrated, and reflects that not all
                       ingredients are fresh.

        25.     Champion has never claimed that every ingredient in its diets are fresh. Instead,

Champion packaging from DogStar uses, among other things, icons, math equations, and large

fonts in panels to identify which animal ingredients in the diet are fresh, raw, or dehydrated.

        26.     One way of doing this is by using what is referred to as “Meat Math,” which appears

on the back of most DogStar packaging. The “Meat Math” displays a panel indicating the amount,

in pounds, of the particular fresh or raw animal ingredients in that particular diet out of total weight

of the bag, and breaks down precisely what animal ingredients are fresh, raw, or dehydrated.

        27.     For instance, the DogStar 2016-2017 bag of Regional Red package states that “This

13 lb package of ORIJEN is made with over 11 lbs of Fresh, Raw or Dehydrated Animal

Ingredient.” (Ex. 7). The Meat Math further breaks down the poundage of each fresh, raw, or

dehydrated ingredient, like so: 4 ½ lb of beef, beef organs and beef cartilage, 2 lb of lamb and

lamb organs, ½ lb of mutton and mutton organs, 1 lb of catfish and mackerel, 2 ¼ lb of pork, pork

organs and pork cartilage, and 1/3 lb of boer goat. The panel also explains that 2/3 are fresh or raw

and 1/3 are dried or oils, and the diet includes 14 whole dehydrated eggs.




                                                   6

         Case 2:18-cv-01996-JPS Filed 09/16/19 Page 7 of 19 Document 65
       28.     Although the Meat Math panels appear on many (but not all) DogStar packages,

the Meat Math panels on ACANA packaging are, in general, more simplistic than those on

ORIJEN packaging. However, both types of Meat Math panels still convey specific, individualized

information to the consumer about the contents of the bag.

       29.     For example, the DogStar 2016-2017 bag of ACANA Duck & Pear (attached hereto

as “Exhibit 8”), which shows that of the 13 lb package, 6 ½ lb are duck ingredients, with ½ of that

(3 ¼ lbs) being fresh or raw, and the other ½ “dried or oils.”




                     ii. What is fresh or raw varies by diet.

       30.     Whether an ingredient is fresh, raw, or dehydrated varies significantly by brand,

diet, date, and the kitchen which produced the food.

       31.     In addition to the Meat Math panels located on the backs of most DogStar packages,

the front of ACANA and ORIJEN packages use, among other things, icons, to highlight which

ingredients in the diet are fresh, raw, or dehydrated.

       32.     An ingredient that may be highlighted as an icon in one diet may not be highlighted

in another diet. In other words, an ingredient may be fresh in one diet, but not in another.

       33.     Ingredients that are not highlighted by icons, Meat Math, or specific language, but

instead are only listed on the ingredient panel are often not fresh or regional ingredients.




                                                  7

         Case 2:18-cv-01996-JPS Filed 09/16/19 Page 8 of 19 Document 65
          34.     Take catfish, for example. The Meat Math panel on a 13 lb bag of ACANA Heritage

Free Run Poultry dog food from DogStar in 2016-2017 (Ex. 3) uses icons and math to demonstrate

that the diet contains over 3 ¾ lb of fresh or raw ingredients, including 2 ¾ lb of chicken, giblets,

cartilage; ¾ lb turkey, liver, cartilage; 1/3 lb of whole eggs. Its ingredient panel lists catfish meal

as the 8th ingredient, an ingredient it never represents is fresh. In contrast, a 13 lb bag of ACANA

Heritage Freshwater Fish dog food from DogStar in 2016-2017 (attached hereto as “Exhibit 9”)

has a panel with icons that states that the diet contains 1 2/3 lb of fresh or raw blue catfish, and its

ingredient panel lists whole catfish and catfish meal as its 2nd and 3rd ingredients, respectively.

And, a 13 lb bag of ACANA Regionals Meadowland dog food from DogStar in 2016-2017

(Ex. 4) has a panel with icons that states that it contains 6 ½ oz of fresh or raw freshwater catfish,

and its ingredient panel lists whole catfish and catfish as its 6th and 16th ingredients, respectively.

Therefore, ACANA bags sometimes lists catfish as fresh, and other times it does not.

          35.     A second example is mackerel. 3 The Meat Math panel on a 13 lb bag of ACANA

Heritage Freshwater Fish dog food from DogStar in 2016-2017 (Ex. 9) states that it contains over

3 ¾ lb of fresh or raw ingredients, including 1 2/3 lb of rainbow trout; 1 2/3 lb of blue catfish; and
2
    /3 lb of yellow perch. Its ingredient panel lists mackerel meal as the 12th ingredient, but it never

represents its mackerel is fresh. In contrast, a 13 lb bag ACANA Regionals Wild Atlantic dog food

from DogStar in 2016-2017 (Ex. 2) has a panel with icons that represents that it contains 1 1/3 lb

of fresh or raw whole mackerel, and its ingredient panel lists whole mackerel and mackerel meal

as the 1st and 5th ingredients respectively. Therefore, ACANA bags sometimes list mackerel as

fresh, and other times it does not.




3
  In this example, mackerel refers to Atlantic-caught mackerel, and not spray-dried mackerel
sourced from Morocco. See paragraph 64, below.
                                                    8

            Case 2:18-cv-01996-JPS Filed 09/16/19 Page 9 of 19 Document 65
                        iii. The ratio of fresh to raw ingredients varies.

        36.        At all times, Champion has included fresh (meaning, preserved via refrigeration)

or raw (meaning, “fresh frozen”) saltwater fish ingredients in the ORIJEN Six Fish DogStar diet

from 2016-2017. However, the ratio of fresh to raw fish ingredients varied, depending on a number

of factors, including the time of year, when boats arrived, and when Champion manufactured a

particular diet.

        37.        Similarly, the angus beef ingredients included in the ORIJEN Regional Red

DogStar diet from 2016-2017 were ground fresh at the processing facility and delivered fresh or

raw to Champion’s DogStar Kitchen, varying, based on a number of factors, including the time of

year, when slaughterhouses produced, and when Champion manufactured a particular diet.

                        iv. Regrinds.

        38.        Regrinds are a standard food processing industry practice. Production runs of a

number of Champion’s diets sometimes include regrinds, which means that a production run of

kibble is set aside for partial re-processing, for a variety of reasons, such as irregularities in the

kibble shapes, but nothing having to do with safety.

        39.        The amount of regrinds, if any, that are added into a production run (or lot) varies.

The amount to be added to any particular run is determined by Champion’s Research & Innovation

Team, but it is limited up to a maximum of 3% of the total diet for ORIJEN and 5% of the total

diet for ACANA. Dry ingredients include, among other things, lentils, beans, and other dry

carbohydrates. Wet ingredients refer to animal meats. This means that the ratio of dry to wet

ingredients in Champion’s diets remains the same, whether or not regrinds are included in a run.




                                                     9

         Case 2:18-cv-01996-JPS Filed 09/16/19 Page 10 of 19 Document 65
       40.      Champion diets that are produced with regrinds end up having a slightly higher

meat content than diets that do not contain regrinds because regrinds already contain meat

inclusions.

                     v. Expiration dates.

       41.      Champion places its own expiration dates on its ingredients. Infrequently, an

ingredient in Champion’s possession exceeds the shelf life assigned to it by Champion.

       42.      When this occurs, an independent third-party laboratory tests the ingredients to

determine rancidity and quality. If the ingredients fail testing, Champion disposes of the

ingredients and does not incorporate them into its food. But if testing reveals that it is safe to use,

then it may be included in the food.

       43.      Champion’s policy forbids the use of expired animal ingredients except when it is

safe to do so and it will not compromise nutritional value. For that reason, few production runs

include them.

       E.       Regional Ingredients

                    i. Icons, “Meat Math” panels, and language on the bags indicate which
                       ingredients are regional.

       44.      On each bag, Champion specifically identifies which ingredients in that diet are

regional, and the language and specificity in doing so varies from bag to bag.

       45.      ACANA bags, when compared to ORIJEN bags, are typically more specific in

identifying the location from which Champion sourced particular ingredients.

       46.      The 2016-2017 DogStar bags of ORIJEN contain various statements about fresh

regional ingredients, such as the Original diet’s statement that it is “made with fresh regional

ingredients delivered daily” (attached hereto as “Exhibit 10”), Regional Red’s statement that it is

“made with regional red meats and fish delivered fresh or raw daily” (Ex. 7), and Six Fish’s

                                                  10

         Case 2:18-cv-01996-JPS Filed 09/16/19 Page 11 of 19 Document 65
statement that it is “made with six wild and sustainably caught fish delivered daily” and identifies

the Atlantic Ocean and New England as the source of the fish (Ex. 1). The Six Fish bag (Ex. 1)

does not contain the language “made with fresh regional ingredients” like the ORIJEN Original

bag (Ex. 10), and it does not state “Made with Fresh or Raw…” as some other diets do.

       47.     In contrast, 2016-2017 DogStar packaging of ACANA diets typically contain a

panel with icons of its regional ingredients, and below each icon it states the specific city or county

where the regional ingredient was sourced. For example, the ACANA Heritage Free-Run Poultry

(Ex. 3) bag states that the free-run chicken is from Mayfield, Kentucky, the free-run turkey is from

Mercer County, Ohio, the nest-laid eggs are from Paducah, Kentucky, and the vegetable and fruits

are from Louisville, Kentucky.

       48.     Also, the statements about “fresh, regional” ingredients vary from bag to bag. For

example, the DogStar 2016-2017 bag of ORIJEN Regional Red (Ex. 7) states, “Made with

Regional Ingredients Delivered Fresh or Raw Daily,” identifying below the ingredients to which

that statement referred: “Angus Beef Suffolk Lamb, Mutton, Wild Catfish Yorkshire Pork and

Boer Goat.”

       49.     Other examples are the 2016-2017 DogStar bags of ACANA Regionals Freshwater

Fish (Ex. 9) and ACANA Regionals Grasslands (attached hereto as “Exhibit 11”), which both

state that the bags include “unmatched regional ingredients - Fresh or Raw” and include icons

showing the rainbow trout is from “Soda Springs, Idaho.” The panel on the Freshwater Fish bag

(Ex. 9) also explains the yellow perch is from “Lake Erie” and the panel on the Grasslands bag

(Ex. 11) explains the free-run quail is from “Columbia, South Carolina.”




                                                  11

         Case 2:18-cv-01996-JPS Filed 09/16/19 Page 12 of 19 Document 65
       50.    Further, some ACANA diets do not describe the main ingredients as “regional” at

all, but rather as “local,” and specifically identify their source, such as the 2016-2017 DogStar

bags of ACANA Singles Pork & Squash diet (attached hereto as “Exhibit 12”) and ACANA

Heritage Free-Run Poultry (Ex. 3), which both list Kentucky-grown vegetables, fruit and

botanicals as “fresh and local” ingredients. The Pork & Squash bag also lists pork as a local

ingredient from Kentucky. (Ex. 12).




                  ii.   Regional sourcing depends, in part, upon the Kitchen.

       51.    The source of Champion’s regional ingredients also varies depending upon the

kitchen that produced the food.




                                               12

        Case 2:18-cv-01996-JPS Filed 09/16/19 Page 13 of 19 Document 65
       52.      For example, DogStar’s 2016-2017 packaging of ACANA Singles Duck & Pear

(Ex. 8) states its Muscovy duck is sourced from Christian County, Kentucky, while NorthStar’s

2016 packaging of ACANA Singles Free-Run Duck (attached hereto as “Exhibit 13”) with pears

diet states its free-run duck is sourced from Aurora, Ontario.

       53.      Likewise, DogStar’s 2016-2017 packaging of ACANA Regionals Appalachian

Ranch (attached hereto as “Exhibit 14”) states its angus beef is from Wolfe County, Kentucky,

Yorkshire pork is form Rockfield, Kentucky, grass-fed lamb is from Garrard County, Kentucky,

American Bison is from Shelbyville, Kentucky, and freshwater catfish is from Livingston County,

Kentucky. NorthStar’s 2016-2017 packaging of ACANA Regionals Ranchlands (attached hereto

as “Exhibit 15”) states its angus beef, grass-fed lamb, Yorkshire pork, and plains bison are from

Alberta ranches, and its freshwater catfish is from Canadian lakes.

       54.      ORIJEN Senior (attached hereto as “Exhibit 16”) and ORIJEN Original dry dog

(Ex. 10) food diets produced in DogStar are made with eggs from a Kentucky farm located 45

minutes away from DogStar Kitchen, poultry sourced in Kentucky, Georgia and Pennsylvania, and

fish sourced in the Atlantic Ocean, the closest ocean to Kentucky.

                   iii. An ingredient’s source changes over time.

       55.      Also, an ingredient’s source may change over time, as Champion may change its

third-party supplier.

       56.      For instance, DogStar’s 2016-2017 packages of ACANA Singles Pork & Squash

(Ex. 12) state that its Yorkshire pork is sourced from Rockfield, Kentucky, but DogStar’s 2018

package (attached hereto as “Exhibit 17”) states its Yorkshire pork is sourced from Fannettsburg,

Pennsylvania.




                                                13

        Case 2:18-cv-01996-JPS Filed 09/16/19 Page 14 of 19 Document 65
       57.     Another example is the DogStar 2016-2017 package of ACANA Heritage Free-

Run Poultry (Ex. 3), which states that its free-run chicken is from Mayfield, Kentucky and its free-

run poultry is from Mercer County, Ohio, while DogStar’s 2018 package (attached hereto as

“Exhibit 18”) states that its free-run chicken is from Hanson, Kentucky and free-run poultry is

from Bryant, Indiana.

                   iv. Internationally-sourced ingredients.

       58.     While Champion’s mission is focused on utilizing regional ingredients, sometimes

its suppliers cannot meet Champion’s demand, or the highest quality product must be sourced from

a location that is geographically distant from Champion’s kitchens.

       59.     For example, much of Champion’s lamb for DogStar Kitchen is sourced from

Kentucky, but Kentucky suppliers cannot meet all of Champion’s supply demands for DogStar.

For this reason, Champion also sources lamb from farms in New Zealand, which is known for

producing high quality lamb.

       60.     The 2016-2017 packaging of the ACANA Singles Lamb & Apple diet produced at

DogStar (attached hereto as “Exhibit 19”) states on the font of its bag that it contains grass-fed

lamb from Mercer County, Kentucky. But, when the quantities of grass-fed lamb in Kentucky are

insufficient, DogStar supplements the grass-fed lamb ingredient with lamb from New Zealand.

The back of the bag discloses as much, stating “Grass-fed on Kentucky and New Zealand ranches

our fresh or raw lamb arrives in Whole Prey ratios.”




       61.     Similarly, much of Champion’s duck for DogStar Kitchen is sourced from the

Hoover family farm located about 45 minutes away from DogStar Kitchen in Kentucky, but the


                                                14

        Case 2:18-cv-01996-JPS Filed 09/16/19 Page 15 of 19 Document 65
farm cannot meet all of Champion’s supply demands for DogStar. For this reason, Champion also

sources duck from farms in France.

       62.     Turmeric, a spice sourced from India, is a tiny ingredient that appears only in

certain diets manufactured in the DogStar kitchen. This ingredient is not advertised as fresh or

regional.

       63.     Spray-dried mackerel from Morocco is used in several fish-based diets

manufactured at DogStar. Spray-draying is a technique that is similar to dehydration. As such, it

is not featured as one of Champion’s fresh or regional ingredients, such as Atlantic Mackerel,

featured in the DogStar 2016-2017 package of ACANA Regionals Wild Atlantic (Ex. 2).

       64.     Vitamins sourced from China, such as B1 and B6, were not used in any dog food

diets until about May 2019.

       F.      Biologically Appropriate

       65.     Champion’s bags state its diets are “Biologically Appropriate,” but provides varied

descriptions of the nutritional philosophy. The level of specificity used to provide that context

varies by diet and over time.

       66.     For example, the front of the DogStar 2016-2017 bag of ORIJEN Six Fish bag (Ex.

1) has an icon with the letters “BA,” under which it states “BIOLOGICALLY APPROPRIATE

PROTEIN-RICH | CARBOHYDRATE-LIMITED.” The back of the bag further explains that

“Biologically Appropriate” means “NOURISH AS NATURE INTENDED – ORIJEN mirrors the

richness, freshness and variety of Whole Prey meats dogs are evolved to eat.”




                                               15

        Case 2:18-cv-01996-JPS Filed 09/16/19 Page 16 of 19 Document 65
       67.    In contrast, the DogStar 2016-2017 bag of ACANA Lamb & Apple package states

“Our foods mirror the richness, freshness and a variety of meats for which DOGS ARE EVOLVED

TO EAT.”




       68.    The DogStar 2016-2017 bag of ACANA Lamb & Apple package also states that its

featured ingredients in the formula are present in “BIOLOGICALLY APPROPRIATE RATIOS.”




                                            16

        Case 2:18-cv-01996-JPS Filed 09/16/19 Page 17 of 19 Document 65
        G.      Beef Tallow

        69.     Champion uses beef tallow (a/k/a fat) as a minor ingredient in its beef-based

(“Red”) dog food diets.

        70.     Beef tallow is created through a process called “rendering.” During the rendering

process, the fatty tissue of a healthy slaughtered animal, such as a cow, gets converted into a

purified fat, or tallow.

        71.     Towards the end of Champion’s production process for Red dog food diets, beef

tallow is sprayed onto the finished dog food kibble to increase palatability and to provide a source

of fat to help meet dogs’ nutritional needs.

        72.     Tallow ingredients are made by third-party renderers for Champion. Because tallow

is an ingredient, and not finished food, it is purchased by Champion from third-party suppliers.

        73.     JBS USA Holdings, Inc. (“JBS”) is one of several companies who supplied

shipments, called “lots,” of beef meal and beef tallow to Champion between August 2016 and May

2018.

        74.     Since August 2016, Champion has purchased beef meal and beef tallow from four

other suppliers: Darling Ingredients, Inc., Taranaki Bio Extracts, Ltd. (a/k/a TBE), Farm Brands,

Ltd., and Tyson Foods, Inc. Champion also buys beef meal from several different suppliers as well.

        75.     After JBS delivered two lots of beef tallow to Champion that had tested positive for

pentobarbital, Champion immediately ceased using JBS as a supplier on or around May 7, 2018.

        76.     Champion now exclusively uses a vertically integrated supplier that renders its own

European Union (EU) Category 3 cattle for Champion directly from its slaughterhouse straight to

rendering. EU Category 3 regulations forbids the use of dead, dying, or condemned euthanized

animals upon reaching the slaughter facility.



                                                 17

         Case 2:18-cv-01996-JPS Filed 09/16/19 Page 18 of 19 Document 65
Case 2:18-cv-01996-JPS Filed 09/16/19 Page 19 of 19 Document 65
